DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 16/264723 filed on 02/01/2019.  Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  “congnition” is misspelled in the phrase “wherein the congnition module…” in claim 1; “paremeters” is misspelled in the phrase “based on a final set of input paremeters” in claim 1 and 10; “aggresion” is misspelled in claims 6 and 16; “comrpising” and “congnition” are misspelled in claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-10 (Group I) are drawn to  a system for diagnosing one or more health conditions, the system comprising: a plurality of preceptors configured to receive an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient; a cognition module coupled to the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters and generate a set of reactions in response to the Claims 11-20 (Group II) are drawn to a method for diagnosing one or more health conditions, the method comprising: receiving an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient; identifying a first set of probable conditions based on the initial set of parameters; generating a set of reactions in response to the first set of probable conditions; selecting one or more reactions from the set of reactions and presenting the one or more reactions to the user; iteratively narrowing down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters; wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient, which is within the four statutory categories (i.e. process).

Claims 1-10 (Group I) involve abstract steps, outlined in bold of a system for diagnosing one or more health conditions, the system comprising: a plurality of preceptors configured to receive an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient; a cognition module coupled to the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters and generate a set of reactions in response to the first set of probable conditions; a reaction module coupled to the cognition module and configured to select one or more reactions from the set of reactions and present the one or more reactions to the user; wherein the congnition module is further configured to iteratively narrow down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters; wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient.  Claims 11-20 (Group II) involve abstract steps, outlined in bold, of a method for diagnosing one or more health conditions, the method comprising: receiving an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient; identifying a first set of probable conditions based on the initial set of parameters; generating a set of reactions in response to the first set of probable conditions; selecting one or more reactions from the set of reactions and presenting the one or more reactions to the user; iteratively narrowing down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters; wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient. These steps are directed to the abstract idea of diagnosing health conditions of a patient based on symptoms and probable conditions.  This abstract idea is covered under the categories outlined in the 2019 PEG of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves diagnosing health conditions presented in the patient, and certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves interaction with a patient.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-10 (Group I), outlined in italics, of a system for diagnosing one or more health conditions, the system comprising: a plurality of preceptors configured to receive an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient; a cognition module coupled to the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters and generate a set of reactions in response to the first set of probable conditions; a reaction module coupled to the cognition module and configured to select one or more reactions from the set of reactions and present the one or more reactions to the user; wherein the congnition module is further configured to iteratively narrow down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters; wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient, and in Claims 11-20 (Group II) of a method for diagnosing one or more health conditions, the method comprising: receiving an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient; identifying a first set of probable conditions based on the initial set of parameters; generating a set of reactions in response to the first set of probable conditions; selecting one or more reactions from the set of reactions and presenting the one or more reactions to the user; iteratively narrowing down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters; wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving diagnosing a patient from input information using generic computer components such as preceptors and modules;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a diagnosis from input parameters and probable conditions and sends the diagnosis to a user as performed by generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention requires the use of software to tailor diagnoses to particular patient input parameters on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to patient diagnosis;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes preceptors and modules;
Limiting the abstract idea to patient data, because limiting application of the abstract idea to patient data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant 
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes patient symptoms to obtain input for a determination of a patient diagnosis; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents a set of reactions to the user and iteratively narrows down initial probable conditions to a final set of probable conditions which is used to identify and diagnose a health condition of a patient.
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely presents reactions to a user.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to patient data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receive initial parameters, identify probable conditions, generate reactions, select reactions, present reactions, narrow to final probable conditions, identify and diagnose condition) that are abstract activities previously known to the pertinent industry (i.e. patient diagnosis):

[0032] The modules of the intelligent diagnosis system 10 described herein are
implemented in computing devices. One example of a computing device 80 is
described below in FIG.6. The computing device includes one or more processor 82,
one or more computer-readable RAMs 84 and one or more computer-readable ROMs
86 on one or more buses 88. Further, computing device 80 includes a tangible storage
device 90 that may be used to execute operating systems 100 and the automated

cognition module 14 and a reaction module 16.

[0033] The modules may be stored in tangible storage device 90. Both, the
operating system 100 and the system 10 are executed by processor 82 via one or more
respective RAMs 84 (which typically include cache memory). The execution of the
operating system 100 and/or the system 10 by the processor 82, configures the
processor 82 as a special purpose processor configured to carry out the functionalities
of the operation system 100 and/or the automated diagnosis system 10, as described
above.

[0034] Examples of storage devices 90 include semiconductor storage devices such
as ROM 86, EPROM, flash memory or any other computer-readable tangible storage
device that may store a computer program and digital information.

[0035] Computing device also includes a R/W drive or interface 94 to read from and
write to one or more portable computer-readable tangible storage devices 108 such as
a CD-ROM, DVD, memory stick or semiconductor storage device. Further, network
adapters or interfaces 92 such as a TCP/IP adapter cards, wireless Wi-Fi interface cards,
or 3G or 4G wireless interface cards or other wired or wireless communication links
are also included in computing device.
[0036] In one example embodiment, the intelligent diagnosis system 10 includes

perceptors 12, a cognition module 14 and a reaction module 16, and may be stored in
tangible storage device 108 and/or may be downloaded from an external computer via
a network (for example, the Internet, a local area network or other, wide area network)
and network adapter or interface 92.

[0037] Computing device further includes device drivers 96 to interface with input
and output devices. The input and output devices may include a computer display
monitor 98, a keyboard 104, a keypad, a touch screen, a computer mouse 106, and/or
some other suitable input device. It will be understood by those within the art that, in
general, terms used herein, and especially in the appended claims (e.g., bodies of the
appended claims) are generally intended as "open" terms (e.g., the term "including"
should be interpreted as "including but not limited to," the term "having" should be
interpreted as "having at least," the term "includes" should be interpreted as "includes
but is not limited to," etc.). It will be further understood by those within the art that if
a specific number of an introduced claim recitation is intended, such an intent will be
explicitly recited in the claim, and in the absence of such recitation no such intent is
present.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives the diagnosis system over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient data, medical knowledge on a database and/or electronic memory; 
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing and retrieving medical knowledge from databases, etc.;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of diagnosing health conditions of a patient based on symptoms and probable conditions.

Furthermore, dependent claims 2-10 and 12-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as deriving final input parameter from continuously received answers, generating a positive and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iliff (US 2002/0040183 A1).

With regards to claim 1, Iliff teaches a system for diagnosing one or more health conditions (see at least paragraph 0009, processing method of diagnosing diseases), the system comprising: a plurality of preceptors configured to receive an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient (see at least paragraph 253, patient provides chief complaint and severity); a cognition module coupled to the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters (see at least paragraphs 0401, 0403, retrieve initial  diseases associated with chief complaint) and generate a set of reactions in response to the first set of probable conditions (see at least abstract, paragraph 0494-0495, program correlates chief complaint with timeline for diseases and elicits patient questions, interpreted as a set of reactions); a reaction module coupled to the cognition module and configured to select one or more reactions from the set of reactions and present the one or more reactions to the user (see at least abstract, paragraph 0494-0495, program correlates chief complaint with timeline for diseases and presents questions to patient, interpreted as a set of reactions); wherein the congnition module is further configured to iteratively narrow down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters (see at least abstract, paragraph 0495, system adds diagnostic weight to scores of all identified diseases and waits for one or more of the identified diseases to reach a score threshold); wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient (see at least abstract, figure 27, paragraph 0495, system determines diagnostic score that is highest/reaches threshold from possible conditions to diagnose health condition of patient).

With regards to claim 2, Iliff teaches the system of claim 1, wherein the plurality of perceptors is configured to receive continuously a set of answers in response to the one or more reactions continuously presented to the user (see at least paragraph 0401, continuous loop of evaluating symptoms by questions posed to patient and patient answers); and wherein the final set of input parameters are derived from the set of answers provided by the user (see at least figure 27, paragraph 0401, updating candidate diseases with new symptom values derived from answers from patient).

With regards to claim 3, Iliff teaches the system of claim 1, wherein the cognition module is configured to generate a positive model and a negative model, wherein the positive model and the negative model comprise a set of related symptoms corresponding to the initial set of probable conditions (see at least figure 27, paragraph 0468).

With regards to claim 5, Iliff teaches the system of claim 3, wherein the final set of probable conditions is based on a combined probability score derived from the initial set of probable conditions (see at least figure 27, paragraph 0469).

With regards to claim 6, Iliff teaches the system of claim 5, wherein the cognition module is configured to calculate an aggresion factor to determine the final set of probable conditions (see at least figure 27, paragraph 0469, diagnostic momentum, symptom weights all considered aggression factors).

With regards to claim 7, Iliff teaches the system of claim 6, further comrpising a knowledge library coupled to the reaction module and configured to generate a plurality of decision signals from the set of reactions generated by the congnition module (see at least paragraphs 0084-0086, library of disease and symptom objects generates decision signals about diagnosis; at least paragraph 0116, disease objects are formed by authors and other sources).

With regards to claim 9, Iliff teaches the system of claim 7, wherein the reaction module is further configured to select one or more reactions from the set of reactions generated by the cognition module based on the set of decision signals (see at least paragraph 0009).

With regards to claim 10, Iliff teaches the system of claim 1, wherein the set of reactions presented to the user are represented in the form of one or more questions (see at least paragraphs 0089, 0163).

With regards to claim 11, Iliff teaches a method for diagnosing one or more health conditions (see at least paragraph 0009, processing method of diagnosing diseases), the method comprising: receiving an initial set of parameters from a user; wherein the initial set of parameters represent at least one symptoms related to a health condition presented in a patient (see at least paragraph 253, patient provides chief complaint and severity); identifying a first set of probable conditions based on the initial set of parameters (see at least paragraphs 0401, 0403, retrieve initial  diseases associated with chief complaint); generating a set of reactions in response to the first set of probable conditions (see at least abstract, paragraph 0494-0495, program correlates chief complaint with timeline for diseases and elicits patient questions, interpreted as a set of reactions); selecting one or more reactions from the set of reactions and presenting the one or more reactions to the user (see at least abstract, paragraph 0494-0495, program correlates chief complaint with timeline for diseases and presents questions to patient, interpreted as a set of reactions); iteratively narrowing down the initial set of probable conditions to a final set of probable conditions based on a final set of input paremeters (see at least abstract, paragraph 0495, system adds diagnostic weight to scores of all identified diseases and waits for one or more of the identified diseases to reach a score threshold); wherein the final set of probable conditions is used to identify and diagnose the one or more health condition presented in the patient (see at least abstract, figure 27, paragraph 0495, system determines diagnostic score that is highest/reaches threshold from possible conditions to diagnose health condition of patient).

With regards to claim 12, Iliff teaches the method of claim 11, further comprising receiving continuously a set of answers in response to the one or more reactions presented to the user (see at least paragraph 0401, continuous loop of evaluating symptoms by questions posed to patient and patient answers); and wherein the final set of input parameters are derived from the set of answers provided by the user (see at least figure 27, paragraph 0401, updating candidate diseases with new symptom values derived from answers from patient).

With regards to claim 13, Iliff teaches the method of claim 11, further comprising generating a positive model and a negative model, wherein the positive model and the negative model comprise a set of related symptoms corresponding to the initial set of probable conditions (see at least figure 27, paragraph 0468).

With regards to claim 15, Iliff teaches the method of claim 14, wherein the final set of probable conditions is based on a combined probability score (see at least figure 27, paragraph 0469).

With regards to claim 16, Iliff teaches the method of claim 15, further comprising calculating an aggresion factor to determine the final set of probable conditions (see at least figure 27, paragraph 0469, diagnostic momentum, symptom weights all considered aggression factors).

With regards to claim 17, Iliff teaches the method of claim 16, further comrpising generating a plurality of decision signals for the set of reactions (see at least paragraphs 0084-0086, library of disease and symptom objects generates decision signals about diagnosis; at least paragraph 0116, disease objects are formed by authors and other sources); wherein the plurality of decision signals are generated based on historical data (see at least paragraph 0295, system makes decisions on diseases based on patient history).

With regards to claim 19, Iliff teaches the method of claim 17, further comprising selecting one or more reactions from the set of reactions generated based on the set of decision signals (see at least paragraph 0009).

With regards to claim 20, Iliff teaches the method claim 11, wherein the set of reactions presented to the user are represented in the form of one or more questions (see at least paragraphs 0089, 0163).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iliff (US 2002/0040183 A1) in view of Jellum (US 2016/0180051 A1).

With regards to claim 4, Iliff fails to explicitly teach the system of claim 3; wherein each symptom in the positive model is identified by a unique positive vector and each symptom in the negative model is identified by a unique negative vector.  Jellum teaches the system of claim 3; wherein each symptom in the positive model is identified by a unique positive vector and each symptom in the negative model is identified by a unique negative vector (see at least paragraph 0027, symptoms represented by vectors; at least claim 17, vectors are positive or negative).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the symptom vectors of Jellum with the diagnostic system of Iliff with the motivation of finding possible diagnosis based on a set of symptoms (Jellum, paragraph 0008).

With regards to claim 14, Iliff fails to explicitly teach the method of claim 13; wherein each symptom in the positive model is identified by a unique positive vector and each symptom in the negative model is identified by a unique negative vector.  Jellum teaches the method of claim 13; wherein each symptom in the positive model is identified by a unique positive vector and each symptom in the negative model is identified by a unique negative vector (see at least paragraph 0027, symptoms represented by vectors; at least claim 17, vectors are positive or negative).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the symptom .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iliff (US 2002/0040183 A1) in view of McNair, et al. (US 2017/0124269 A1).

With regards to claim 8, Iliff teaches the system of claim 7, wherein the knowledge library is configured to …map and store a reaction map; wherein the reaction map comprises a set of possible health conditions mapped to a set of possible reactions (see at least paragraphs 0085, 0116, different disease objects established by authors and other sources (knowledge library) where disease object asks questions to determine whether that disease is present; at least paragraphs 0230-0232, author prescribes sequence which symptoms are evaluated, author-defined questions based on author’s own symptoms).

Iliff does not explicitly teach …continuously learn.  McNair teaches …continuously learn (see at least paragraphs 0005, 0024, software agents used to provide predictive, preventative, screening and monitoring, in addition to diagnostic and therapeutic services continuously learn through machine learning).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the continuous learning method of McNair to the diagnostic system of Iliff with the motivation of dynamically directing the care process for single and multi-conditions at key points in time to provide decision support using contextually intelligent aware components (McNair, paragraph 0005).

With regards to claim 18, Iliff teaches the method of claim 17, further comprising …mapping, updating and storing a reaction map; wherein the reaction map comprises a set of possible health conditions mapped to a set of possible reactions (see at least paragraphs 0085, 0116, different disease objects established by authors and other sources (knowledge library) where disease object asks questions to determine whether that disease is present; at least paragraphs .

 Iliff does not explicitly teach …continuously learning.  McNair teaches …continuously learning (see at least paragraphs 0005, 0024, software agents used to provide predictive, preventative, screening and monitoring, in addition to diagnostic and therapeutic services continuously learn through machine learning).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the continuous learning method of McNair to the diagnostic system of Iliff with the motivation of dynamically directing the care process for single and multi-conditions at key points in time to provide decision support using contextually intelligent aware components (McNair, paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Spurlock III, et al. (US 2019/0108912 A1) which discloses using machine learning to discover clinical data patterns predictive of a disease and using that information to predict a health state for a patient using associations in clinical data from a plurality of data sources.

Kwon (US 2015/0272509 A1) which discloses a system for diagnosing patients based on time series data and uses ongoing data for continuous learning.

Halgren, S. L. (1993). In search of optimal human-expert system explanations: Empirical studies of human-human and human-expert system interactions (Order No. 9408625). Available from ProQuest Dissertations and Theses Professional. (304064589). Retrieved from https://dialog.proquest.com/professional/docview/304064589?accountid=131444 which discusses 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.